Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The preliminary amendment filed on 1/6/2020 has been entered.

Drawings Objection 
The drawings are objected to because Figs.7-9 in the replacement sheet dated 1/6/2020 are blurry. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Objection to the Abstract
          The abstract of the disclosure is objected to because the text of the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Objection to the Specification
The disclosure is objected to because of the following informalities: 
(1) On page 12, line 12, 14, 16 and 18, angle * is not found in Fig.10 and should be changed to δ.  Further, * (delta) at line 12 of the page is incorrect.  The symbol for delta is Δ not *.
Appropriate correction is required.
 
Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1 and 2-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, lines 9-10, “that engages a driving portion of a blade set of the appliance” is confusing.  Is the appliance part of the claim combination?  It is suggested “that engages” be changed to --adapted for engaging--.

          (3) In claim 1, line 26, “the head portion” has no antecedent basis.
          (4) In claim 3, line 3, “particularly” is vague and indefinite.
          (5) In claim 4, line 2, “the cylindrical portion” is indefinite.  Does it refer to that of the motion converter output interface or of the tilting lever output interface?
          (6) In claim 4, line 3, “a guide slot” should read --the guide slot-- since it refers to the one cited in claim 1.  Also, “the eccentric portion” should read --the eccentric pin--.  Note lines 29-31 of claim 1.    
          (7) In claim 6, line 3, “a swivel thereof” should read --the swivel axis--.  Note line 21 of claim 1.
         (8) The scope of claim 9 is vague since it is unclear if the blade set is part of the claim combination.  The preamble of the claim calls for “motion transmission unit” (i.e. a subcombination), and the claimed structure of the blade set’s driving portion has no patentable import on the claimed motion transmission unit.
          (9) In claim 10, “the tilting lever is inclined with respect to a movement plane of the blade set” is indefinite because the relationship of parts is not based on any known blade set, but on a blade set of unspecified build.  
          (10) In claim 12, it is unclear if the appliance is part of the claim combination.  Moreover, it is not understood how the motion converter is arranged to be “resiliently” mounted and laterally coupled to a housing of the appliance.  Claim 12 should be amended to positively recite the structure of the motion converter that performs the claimed function as described on page 13, lines 3-13 of the specification. 


Claim Rejection - 35 U.S.C. 103
1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1, 3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu et al. (U.S. Patent No. 5,193,275, hereinafter “Hirokazu”).
          Regarding claim 1, Hirokazu discloses a motion transmission unit for a drive train (50,80) of a hair cutting appliance (i.e. an electric dry shaver), the unit comprising:
          an input shaft (51) defining a longitudinal axis (i.e. along the longitudinal direction of the shaft “51”) and comprising an eccentric portion (56) that is arranged to revolve about the longitudinal axis when the input shaft (51) is rotated,
          a motion converter (70) comprising a motion converter input interface (“MCII”, see Fig.3 as annotated below) and a motion converter output interface (71), and

    PNG
    media_image1.png
    734
    833
    media_image1.png
    Greyscale

         a tilting lever (60) that is pivotably mounted and comprising a tilting lever input  interface (66) and a tilting lever output interface (63) that engages a driving portion (“DP”, see annotated Fig.3) of a blade set (35) of the appliance,
          wherein the motion converter (70) is arranged between the input shaft (51) and the tilting lever (60),

           wherein the motion converter output interface (71) engages the tilting lever input interface (66, see column 5, lines 2-4), and
           wherein the motion converter input interface (MCII) and the motion converter output interface (71) are arranged at the same longitudinal level (L, see annotated Fig.3) with respect to the input shaft (51);
            wherein the motion converter output interface (71) comprises a cylindrical portion (i.e. the cavity for receiving the tilting lever input interface “66”) defining a cylinder axis (A1, see annotated Fig.3) that is basically parallel to a swivel axis (61) of the tilting lever (60);
           wherein the tilting lever output interface (63) is arranged as a portion (i.e. the recess for receiving the drive portion “DP” as seen in annotated Fig.3) defining an axis (A2, see annotated Fig.3) that is basically parallel to the swivel axis (61) of the tilting lever (60);
           wherein the axis (A2) of the portion (i.e. the recess in the tilting lever output interface 63) of the tilting lever (60) and the cylinder axis (A1) of the cylindrical portion (i.e. the cavity for receiving the tilting lever input interface “66”) of the motion converter (70) are basically parallel to the swivel axis (61, see annotated Fig.3);
           wherein the eccentric portion (56) is an eccentric pin (56); and 
           wherein the motion converter input interface (MCII) is a guide slot (see annotated Fig.3) that is engaged by the eccentric pin (56) substantially as claimed except it is not 
          To any extent that Hirokazu’s recess portion does not look “cylindrical”, Examiner notes that such recess portion can come in an infinite variety of shapes and still perform the same function.  There is no criticality to the exact shape, so long as it preforms the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV (B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of providing a tilting lever (60) with a recess portion for engaging a drive portion (DP) of a blade set is clearly displayed by Hirokazu, and it would have been obvious to one of ordinary skill in the art to have made Hirokazu’s recess portion of most any shape, including “cylindrical”, so along as it performs the function of engaging the drive portion to facilitate transmitting power to the drive portion for driving the blade set (35).     
          Regarding claim 3, Hirokazu’s motion convert (70) is arranged to convert the revolving motion of the eccentric portion (56) of the input shaft (51) into a linear oscillation having a primary movement direction that is perpendicular to the longitudinal axis of the input shaft (51).  
           Regarding claim 6, Hirokazu’s tilting lever (60) is pivoted in a swivel plane that is basically perpendicular to the swivel axis (61) of the tilting lever (60, note Fig.3). 
           Regarding claim 7, Hirokazu’s swivel plane of the tilting lever (60) is included with respect to the longitudinal axis of the input shaft (51).
           Regarding claim 8, Hirokazu’s titling lever (60) is mounted to a swivel bearing (62, see Fig.6) that is arranged in a central portion of the tilting lever (60). 
Regarding claim 9, Hirokazu’s motion transmission unit as modified above shows all the claimed structure except a slot is formed in the tilting lever out interface (63) for engaging with the driving portion (DP, see annotated Fig.3) of the blade set (35) rather than the other way around.  However, so long as the tilting lever output interference (63) is capable of engaging the driving portion (DP) to facilitate transmitting power to the drive portion (DP) for driving the blade set (35), whether the slot is in the driving portion (DP) or in the tilting lever out interface (63) is an obvious matter of design choice.     
           Regarding claim 10, Hirokazu’s tilting lever (60) is inclined (approximately 90 degrees) with respect to a movement plane of the blade set (35).
           Regarding claim 11, a driving point (P2, see annotated Fig.3) of Hirokazu’s motion converter (70) and a driving point (P1, see annotated Fig.3) of the tilting lever (60) are virtually in the same plane.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Scheunert (U.S. Patent Application Publication No. 2011/0119930).
          Regarding claim 1, Scheunert discloses a motion transmission unit for a drive train (3) of a hair cutting appliance (1), the unit comprising:

          a motion converter (11) comprising a motion converter input interface (26) and a motion converter output interface (25), and
           a tilting lever (10) that is pivotably mounted and comprising a tilting lever input  interface (23) and a tilting lever output interface (i.e. the tip of the lever 10 opposite the tilting lever input interface “23”) that engages a driving portion of a blade set (4,5) of the appliance (1, see Fig.1),
           wherein the motion converter (11) is arranged between the input shaft (7) and the tilting lever (10),
           wherein the eccentric portion (12) of the input shaft (7) engages the motion converter input interface (26),
           wherein the motion converter output interface (25) engages the tilting lever input interface (23, note Fig.3), and
           wherein the motion converter input interface (26) and the motion converter output interface (21) are arranged at the same longitudinal level with respect to the input shaft (7);
           wherein the motion converter output interface (25) comprises a cylindrical portion (note cylinder 19, see paragraph [0026], line 20) defining a cylinder axis that is basically parallel to a swivel axis (9) of the tilting lever (10, note Fig.3);
           wherein the tilting lever output interface (i.e. the tip of the lever 10 opposite the tilting lever input interface “23”) is arranged as a cylindrical portion (i.e. the top portion of 
           wherein the cylinder axis of the cylindrical portion the tilting lever (10) and the cylinder axis of the cylindrical portion of the motion converter (11) are basically parallel to the swivel axis (9);
           wherein the eccentric portion (12) is an eccentric pin (12); and 
           wherein the motion converter input interface (26) is a guide slot (i.e. a hole, see paragraph [0027], line 10) that is engaged by the eccentric pin (12) as claimed.
           Regarding claim 4, in Scheunert’s cylindrical portion of the motion converter output interface (25), a radially extending recess (26) is provided that forms the guide slot (26) that is arranged to be engaged by the eccentric pin (12) of the input shaft (7). 
           Regarding claim 5, Scheunert’s tilting lever input interface (23) is arranged as a yoke (13, see Fig.3) that laterally embraces the motion converter output interface (25).  

Indication of Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724